DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-8 and 10-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-8 and 10-15 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 10-15) in the reply filed on 02/01/2020 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
 	The Examiner suggests that claim 1 and 10 should be amended to recite the colon (:) followed by the term “comprising” to separate the body of the claim from its preamble.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Heitmeyer (U.S. Pat. No. 8371544 B2).
	Regarding claim 1, Heitmeyer teaches a mount for attaching a hockey stick to a structure, the mount comprising  	a body portion (Heitmeyer; body of 12) having a front side, a rear side, and defining a front recess (Heitmeyer; recess receiving 68) adapted to receive the hockey stick (intended use), the front recess being defined by a pair of opposing side walls (Heitmeyer; 34, 36) and a rear wall (Heitmeyer; wall of 18 supporting 68), each opposing side wall having a projection extending (Heitmeyer; 34, 36) into the front recess proximate the front side, the rear side presenting a boss (Heitmeyer; 20) having a pair of opposing sides, the rear side defining a rear recess (Heitmeyer; recess defined by 20) adjacent each of the opposing sides of the boss.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (U.S. Pat. Pub. No. 20180298929 A1), in view of Heitmeyer (U.S. Pat. No. 8371544 B2) or Bennett (U.S. Pat. No. 6481679 B1).
	Regarding claim 1, Lund teaches a mount for attaching a hockey stick to a structure, the mount comprising  	a body portion (Lund; body of 175) having a front side, a rear side, and defining a front recess (Lund; 185) adapted to receive the hockey stick (intended use), the front recess being defined by a pair of opposing side walls and a rear wall, the rear side presenting a boss (Lund; 180) having a pair of opposing sides, the rear side defining a rear recess (Lund; recess defined between 180) adjacent each of the opposing sides of the boss.
 	Lund does not explicitly teach each opposing side wall having a projection extending into the front recess proximate the front side.
 	Heitmeyer and Bennett teaches each opposing side wall having a projection (Heitmeyer; 34, 36 or Bennett; 36, 37) extending into the front recess proximate the front side.
Lund, Heitmeyer and Bennett are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Lund having the projections as disclosed by Heitmeyer. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Lund as specified in claim 1.

Regarding claim 2, Lund teaches the front recess is rectangular in cross-section (Lund; see Figs. 2A-2B for configuration).
Regarding claim 3, Lund teaches the body portion is generally cylindrical (Lund; see Fig. 3 for configuration).
Regarding claim 4, Lund teaches the body portion is cuboidal (Lund; see Figs. 2A-2B for configuration).
 	Regarding claim 5, Lund teaches the body portion is made from vulcanized rubber [Lund; 0049] or EPDM. Additionally, it is noted that volcanizing is a product-by-process even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see e.g. MPEP 2113).
Regarding claim 6, Lund teaches each projection (Heitmeyer; 34, 36) has a rounded end.
Regarding claim 7, Lund teaches the rear wall of the front recess. However, Lund does not explicitly teach the rear wall of the front recess defines at least one aperture adapted to receive a fastener. Bennett teaches the aperture (Bennett; 32 or 33). There are a finite number of choices available to one of ordinary skill in the art for mounting/fastening the parts to one another. It would have been obvious to one of ordinary skill in the art to provide the rear wall of Lund having the aperture as disclosed by Bennett. The motivation would have been to provide capability of removably mounting the body while providing appropriate strength.
 	Regarding claim 8, Lund teaches the mount that is capable to be used with a hockey stick that has a shaft with a pair of opposing side faces, and wherein the front recess (Lund; 185) is adapted to receive the shaft with the side faces of the shaft abutting the side walls of the front recess.
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (U.S. Pat. Pub. No. 20180298929 A1) in view of in view of Heitmeyer (U.S. Pat. No. 8371544 B2) and further in view of Taylor (U.S. Pat. No. 10112096 B1).
Regarding claim 10, Lund teaches a mount for attaching the hockey stick to a structure, the mount comprising  	a body portion (Heitmeyer; body of 12) having a front side, a rear side, and defining a front recess (Heitmeyer; recess receiving 68) adapted to receive the hockey stick (intended use), the front recess being defined by a pair of opposing side walls (Heitmeyer; 34, 36) and a rear wall (Heitmeyer; wall of 18 supporting 68), each opposing side wall having a projection extending (Heitmeyer; 34, 36) into the front recess proximate the front side, the rear side presenting a boss (Heitmeyer; 20) having a pair of opposing sides, the rear side defining a rear recess (Heitmeyer; recess defined by 20) adjacent each of the opposing sides of the boss. Furthermore, Lund does not explicitly teach the hockey. Taylor teaches the hockey stick (Taylor; 1) and a mount (Taylor; 2).  	Lund and Taylor are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hockey of Taylor with the mount of Lund e.g. by inserting the stick of the hockey to the body of Lund. The motivation would have been to mount the hockey on a desirable surface. Therefore, it would have been obvious to modify Lund as specified in claim 10.
Regarding claim 12, Lund teaches the body portion is generally cylindrical (Lund; see Fig. 3 for configuration).
	Regarding claim 13, Lund teaches the body portion is made from vulcanized rubber [Lund; 0049] or EPDM. Additionally, it is noted that volcanizing is a product-by-process even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see e.g. MPEP 2113).
Regarding claim 14, Lund teaches each projection (Heitmeyer; 34, 36) has a rounded end.
Regarding claim 15, Lund teaches the rear wall of the front recess. However, Lund does not explicitly teach the rear wall of the front recess defines at least one aperture adapted to receive a fastener. Bennett teaches the aperture (Bennett; 32 or 33). There are a finite number of choices available to one of ordinary skill in the art for mounting/fastening the parts to one another. It would have been obvious to one of ordinary skill in the art to provide the rear wall of Lund having the aperture as disclosed by Bennett. The motivation would have been to provide capability of removably mounting the body while providing appropriate strength.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631